DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both coolant circuit (on page 6 paragraph starting “In Figure 1”) and housing.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 33 and 59.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the length is over 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of which a flow path of a medium between the at least one inlet opening and the at least on outlet opening is controllable” in claim 1 and “by means of which the rotary slide support is guided centrally to the receiving adapter” in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one rotary slide support" in line 15, claim 7 recites the limitation “the end face” in line 2, claim 10 recites the limitation "the adapter receiver" in line 5, and claim 19 recites “the port opening” in line 3 and “the rotary slider” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Regarding claim 10, the limitation “depending on the height of the cylindrical peripheral surface and/or length of the gripping edge of the holding portion and/or height of the fixing portion of the rotary slide support” renders the claim indefinite.  There is no stated correlation as to how the varying lengths or heights claimed effect the axial clearance.  Therefore it is unclear what the scope of the claim is.
Regarding claim 18, the limitations “with several outlet openings” and “in each case” result in the claim being unclear as to the scope.  Claim 1, from which claim 4 and subsequently claim 18 depend, claims “at least one outlet opening”, there being no previous requirement of seven outlet openings.  Furthermore, it is unclear as to what case the claim is referring to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi (WO2021049222) (for purposes of citation, U.S. Patent Publication 2022/0186657, is being used).
Regarding claim 1, Higuchi discloses a valve 10 for controlling a coolant circuit of a refrigerating system, preferably having a heat pump function,
- having a housing 12, which has at least one inlet opening 121 and at least one outlet opening (122 and between 120d),
- having a regulating chamber 120j/120k provided in the housing, which extends between the at least one inlet opening and the at least one outlet opening,
- having a plugging opening (at 120a) provided on the housing, which is adjacent to the regulating chamber,
- having a valve arrangement (14, 16, 18, 26), which is insertable at least partially into the regulating chamber, by means of which a flow path of a medium between the at least one inlet opening and the at least on outlet opening is controllable,
- having a rotary slide arrangement 18/22, arranged in the regulating chamber of the valve arrangement, which has a control disc 18/22, which is rotatable in relation to the at least one rotary slide support 14, wherein the at least one rotary slide support is provided non-rotationally to the housing and is allocated to the at least one outlet opening,
wherein
- the at least one rotary slide support is mounted floatingly to the housing (FIG. 3, 6; Paragraph 73-86).
Regarding claim 2, Higuchi discloses the at least one rotary slide support is mounted floatingly in the axial direction to the longitudinal axis of the at least one outlet opening and/or the at least one inlet opening (FIG. 3, 6).
Regarding claim 3, Higuchi discloses the at least one rotary slide support engages (“to interlock with”, all elements of the valve are interlocked or engaged with each other) in the outlet opening at least in sections, or by a sleeve portion arranged thereon, and is mounted floatingly to the housing (FIG. 3, 6).
Regarding claim 4, Higuchi discloses the at least one rotary slide support is held by a receiving adapter (120d, top of 125), which is connectable to the housing (FIG. 3, 6).
Regarding claim 7, Higuchi discloses the receiving adapter has a holding portion (detent pin, not shown, Paragraph 80) surrounding the end face and abutting on an outer periphery, which engages around a fixing portion (bottom of 14 accommodating the pin) of the rotary slide support (FIG. 3, 6).
Regarding claim 8, Higuchi discloses the rotary slide support comprises a cylindrical fixing portion (stator 14 is cylindrical in shape, and is affixed to the body 120 at the peripheral end) on the outer periphery of the rotary slide support (FIG. 3, 6).
Regarding claim 9, Higuchi discloses the holding portion has a cylindrical peripheral surface (top of detent pin) starting from the end face of the receiving adapter, by means of which the rotary slide support is guided centrally to the receiving adapter and has a gripping element (radial surface of detent pin) on an end face end, which engages around or engages behind the fixing portion of the rotary slide support (FIG. 3, 6).
Regarding claim 10, Higuchi discloses an axial clearance (created by the surface roughness of the protrusion 120d and stator 14) is settable between the support surface of the rotary slide support and the end face of the adapter receiver (FIG. 3, 6).
Regarding claim 14, Higuchi discloses at least one spring element 26 is provided between the receiving adapter and a base 124 of the housing, or the base in the regulating chamber, adjacent to the outlet opening (FIG. 3; Paragraph 77-78).
Regarding claim 15, Higuchi discloses the at least one spring element is formed as a wave spring, coil spring (Paragraph 111), disc spring, O-ring seal or rubber spring element (FIG. 3; Paragraph 111).
Regarding claim 16, Higuchi discloses the rotary slide support is formed from ceramic (Paragraph 84), or the rotary slide support is formed from a metal with a polished or lobed surface and/or with a sliding coating, or the rotary slide support is formed from a plastic, or from plastic with a sliding coating (Paragraph 84).
Regarding claim 17, Higuchi discloses the adapter receiver is formed from a metallic material, in particular noble metal or light metal, or made of plastic (resin, Paragraph 269) or a metal plastic compound material (Paragraph 269).
Regarding claim 19, Higuchi discloses starting from the longitudinal axis of the outlet opening 122 or the inlet opening 121, a radius Ri up to a sealing line (top of 120d which creates a surface seal against the stator 14) on the housing is given, on which a seal abuts and seals the port opening (between 120d) or the inlet opening radially to the housing and, starting from the longitudinal axis of the outlet opening or the inlet opening, a radius R2 up to a sealing line formed between the rotary slider 22 and the rotary slide support is given, and the ratio of R1:R2 ranges from 0.25 and 4 (FIG. 3).
As evidenced in Figure 3, the distances between the longitudinal axis of the inlet and the top or bottom of the stator (which make up the sealing lines) and the longitudinal axis of the outlet and the top or bottom of the stator (which make up the sealing lines) is clearly within a magnitude of four times of each other.  Therefore, the ratio of the distances (radii) is within the range of 0.25 and 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi in view of Baker (U.S. Patent 4,501,297).
Regarding claim 5, Higuchi discloses the claimed invention substantially as claimed, as set forth above for claim 4.
  Higuchi is silent regarding an elastically flexible element is provided between an end face of the receiving adapter and a support surface of the rotary slide support, which is opposite the sealing surface pointing towards the control disc of the rotary slide support.
However, Baker teaches an elastically flexible element 70 is provided between an end face of the receiving adapter 68 and a support surface (bottom of 16) of the rotary slide support 16, which is opposite the sealing surface pointing towards the control disc 52 of the rotary slide support (FIG. 4; Col. 3 ln 54-65).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Higuchi, by adding an elastically flexible member between the receiving adapter and the rotary slide support positioned in a recess in the support surface, as taught by Baker, for the purpose of providing a more robust seal between the elements than that of a surface seal.
Regarding claim 6, Higuchi, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 5.
Higuchi/Baker further teaches the elastically flexible element is provided in a recess of the end face and/or the support surface (Baker FIG. 4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi.
Higuchi is silent regarding the axial clearance is greater than 0.01mm.
However, determining an appropriate axial clearance between components of a valve is a common design goal that is well-known in the art.  For example, the clearance is determined based upon the surface roughness of the materials used.
It would have been an obvious matter of design choice to modify Higuchi to have an axial clearance of greater than 0.01mm, since Applicant has not disclosed having such a clearance solves any stated problem or is for any particular purpose other than the known desire to have the components able to sit atop each other while preventing a failure of the valve and it appears that the device would perform equally well regardless of the axial clearance.
Furthermore, absent a teaching as to criticality that the axial clearance be greater than 0.01mm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Claims 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi in view of d’Agostino (U.S. Patent 5,413,143).
Regarding claim 12, Higuchi discloses the claimed invention substantially as claimed, as set forth above for claim 4.
  Higuchi is silent regarding the receiving adapter has at least one plugging sleeve, which is pluggable into the at least one outlet opening in the housing.
However, d’Agostino teaches the receiving adapter (top 16 in FIG. 3) has at least one plugging sleeve 23A/23B, which is pluggable about the at least one outlet opening in the housing (FIG. 3; Col. 3 ln 26-45).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Higuchi, by modifying the stator 14 (of Higuchi) to be shaped as seal 23A (of d’Agostino) extending through the space between 120d (of Higuchi), as taught by d’Agostino, for the purpose of providing a more robust seal between the elements than that of a surface seal.
Regarding claim 13, Higuchi, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Higuchi/ d’Agostino further teaches the plugging sleeve is pressed into the outlet opening (Higuchi between 120d) or is plugged into the outlet opening in a sealing manner with a sealing ring 23A (Higuchi FIG. 3; d’Agostino FIG. 3).
Regarding claim 18, Higuchi discloses the claimed invention substantially as claimed, as set forth above for claim 4.
  Higuchi is silent regarding with several outlet openings, a receiving adapter is insertable in each case into an outlet opening, which in each case receives one rotary slide support.
However, d’Agostino teaches with several outlet openings, a receiving adapter 23A/23B is insertable in each case into an outlet opening, which in each case receives one rotary slide support (FIG. 3; Col. 3 ln 26-45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sheppard (U.S. Patent Publication 2017/0254604) discloses a valve similar to that of applicant’s valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/   Examiner, Art Unit 3753                                                                                                                                                                                         

/Matthew W Jellett/Primary Examiner, Art Unit 3753